21 So. 3d 933 (2009)
In re Joseph M. BRUNO.
No. 2009-OB-2227.
Supreme Court of Louisiana.
November 20, 2009.

ON APPLICATION FOR REINSTATEMENT
PER CURIAM.[*]
This proceeding arises out of an application for reinstatement filed by petitioner, *934 Joseph M. Bruno, an attorney who is currently suspended from the practice of law in Louisiana.

UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Bruno, 06-2791 (La.5/11/07), 956 So. 2d 577, petitioner was suspended from the practice of law for three years, with eighteen months deferred, for making a prohibited monetary payment to a witness and failing to correct statements made to a tribunal by his co-counsel which he knew to be false. Petitioner subsequently filed an application for reinstatement with the disciplinary board, alleging that he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel ("ODC") filed an opposition to the application for reinstatement. Accordingly, the matter was referred for a formal hearing before a hearing committee.
After considering the evidence presented, the hearing committee recommended that petitioner be reinstated to the practice of law. A majority of the disciplinary board agreed that petitioner has satisfied the requirements for reinstatement by clear and convincing evidence. Accordingly, the board recommended to this court that petitioner be granted reinstatement.
After considering the record in its entirety, we will adopt the disciplinary board's recommendation. Petitioner shall be reinstated to the practice of law.

DECREE
Upon review of the findings and recommendation of the hearing committee and disciplinary board, and considering the record, it is ordered that Joseph M. Bruno, Louisiana Bar Roll number 3604, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.
VICTORY, J., dissents and would deny reinstatement.
NOTES
[*]  Judge Benjamin Jones, of the Fourth Judicial District Court, assigned as Justice Pro Tempore, participating in the decision.